

115 HRES 1034 IH: Condemning Iranian state-sponsored terrorism and expressing support for the Iranian people’s desire for a democratic, secular, and non-nuclear republic of Iran.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1034IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. McClintock (for himself, Mr. Gosar, and Mr. Poe of Texas) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning Iranian state-sponsored terrorism and expressing support for the Iranian people’s desire
			 for a democratic, secular, and non-nuclear republic of Iran.
	
 Whereas, on July 2, 2018, the Belgium Federal Prosecutor’s Office announced the foiling of a terrorist plot against the Free Iran 2018 – the Alternative gathering held on June 30, 2018, in support of the Iranian people’s quest for freedom;
 Whereas the Free Iran gathering had commenced to show support for the Iranian opposition leader Mrs. Maryam Rajavi’s 10-point plan for future Iran, that calls for universal right to vote, free elections, and advocates gender, religious and ethnic equality, and adheres to a market economy;
 Whereas the plan calls for establishment of a republic in Iran based on separation of religion and state and envisions a non-nuclear Iran;
 Whereas the plan commits to the abolition of Sharia Law, practiced by the Iranian regime, and a foreign policy based on peaceful coexistence and international and regional peace and cooperation, as well as respect for the United Nations Charter;
 Whereas senior governmental, military, and public security officials in Iran have for decades ordered or committed egregious human rights violations and acts of terror;
 Whereas a senior Iranian diplomat based in the Iranian embassy in Vienna, Austria, was also arrested in connection with the planned terror plot while in Germany;
 Whereas the Iranian diplomat has been charged in Belgium in connection with the terrorist plot and in Germany with activity as a foreign agent and conspiracy to commit murder;
 Whereas a senior Department of State official said on July 10, 2018, that Iran uses embassies as cover to plot terrorist attacks., and that The most recent example is the plot that the Belgians foiled, and we had an Iranian diplomat out of the Austrian embassy as part of the plot to bomb a meeting of Iranian opposition leaders in Paris.;
 Whereas the Department of State official has urged all nations to be vigilant about Iran using embassies as diplomatic cover to plot terrorist attacks; Whereas Secretary of State Mike Pompeo expressed concern about Iran’s use of its embassies to plan terrorist activities in Europe, including the plot to bomb an Iranian opposition group rally in France on June 30, 2018;
 Whereas several prominent former United States Government officials, three retired United States generals, congressional staff, and thousands of United States citizens participated at this gathering; and
 Whereas a large bipartisan group of Members of Congress supported H.R. 4744, and have expressed support for efforts made by the people of Iran to promote the establishment of basic freedoms that build the foundation for the emergence of a freely elected, open, non-corrupt and democratic political system: Now, therefore, be it
	
 That the House of Representatives— (1)condemns past and present Iranian state-sponsored terrorist attacks against United States citizens, United States officials, and Iranian dissidents;
 (2)condemns the Iranian regime’s terror plot against United States citizens and other participants of the Free Iran 2018 – the Alternative gathering in Paris;
 (3)calls on relevant United States Government agencies to work with European allies to identify and bring to justice the Iranian officials behind this plot;
 (4)stands with the people of Iran who are engaged in continuing, legitimate, and peaceful protests against an oppressive, corrupt regime; and
 (5)recognizes the rights of the Iranian people and their struggle to establish a democratic, secular, and non-nuclear republic of Iran.
			